NUMBER 13-07-687-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: DARRYL LEE
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

 
Before Chief Justice Valdez and Justices Garza and Vela

Memorandum Opinion Per Curiam

 
 Relator, Darryl Lee, filed a petition for writ of mandamus in the above cause on
November 5, 2007, in which he alleges that the respondent, the Honorable Anna Marie
Silvas, District Clerk of Bee County, Texas, abused her discretion by failing to perform her
ministerial duties by failing to file relator's writ of habeas corpus with the district clerk's
office.
	The Court, having examined and fully considered the documents on file and petition
for writ of mandamus, is of the opinion that relator has not shown himself entitled to the
relief sought and the petition for writ of mandamus should be denied.  See Tex. R. App. P.
52.8.  Accordingly, the petition for writ of mandamus is DENIED. 
 
  PER CURIAM	

Do not publish.
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 15th day of November, 2007.